DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 19 October 2022 is acknowledged.  The traversal is on the ground(s) that no separate classification was provided in the restriction requirement.  This is not found persuasive because while separate classification is one way to establish reasons for insisting upon a restriction requirement.  As  recited in the remarks “the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if the restriction is not required.  Thus the examiner must show by appropriate explanation one of the following”.  That is only one of the reasons is necessary.  The paragraph bridging pages 2-3 of the restriction requirement discuss the different fields of search required by the different species implicit by the mutually exclusive characteristics of the species.  Additionally, the generic claim is defined primarily by functional language, therefore prior art applicable to one invention would not likely be applicable to another invention, further evidence that additionally a different field of search would be required in order to examine each species.   The remarks argue that the restriction should not be required because the claims define the same essential characteristics of a single disclosed embodiment of an invention.  This has not been found persuasive because the species do not require “the same essential characteristics of a single embodiment”.  For instance, paragraph [0087] of the instant published specification expressly recites “It should be understood that the invention is not limited to the above-described embodiment, but may be modified into various forms on the basis of the spirit of the invention”.  Additionally, species I (paragraph [0075]) expressly recites “an example distribution” clearly indicating that the distribution is not necessarily required by all embodiments of the claimed invention.  Species II similarly uses the term “preferable”, suggesting the spiral trajectories are required.  It is clear that each species while combinable into a single embodiment, are not necessarily required and therefore, the claimed invention is not limited to a single embodiment.  
However, the examiner notes upon a determination of allowability of the generic claims, the non-elected claims will be rejoined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US pgPub 2009/0206273).
Regarding claim 1, Olson teaches an ion implanter (fig. 7) that includes a measuring device (best seen in figures 6a-6c) that measures an angle distribution ([0058]) of an ion beam (ion beam is the charged particles in an ion implanter of figure 7) with which a wafer is irradiated (114), the measuring device comprising: 
a slit (308 is a slit because figure 6a shows the aperture 308 longer in the yx plane than in the zx plane of figure 6b) into which the ion beam is incident (as seen in figures 6a-6c); 
a central electrode body (302a, seen in figure 6a, however only marked in figure fig. 3a) that includes a beam measurement surface (302a, figure 3a, paragraph [0031] teaches second wall may also detect particles 306, paragraph [0029] teaches embodiments without exit aperture 314 are contemplated) which is disposed on a central plane extending from the slit to a beam traveling direction (from 308 to 302a best seen in figure 3a), the central plane serving as reference of the ion beam (fig. 3 shows the plane as a reference plane as compared to the rotated plane seen in figures 4 and 6c); 
a plurality of side electrode bodies (302) that are disposed between the slit (308) and the central electrode body (302a) and disposed to be away from the central plane in a slit width direction of the slit (302 disposed away from plane in slit width direction (z-x plane seen in figure 6b), wherein each of the plurality of side electrode bodies has a beam measurement surface ([0031] teaches 302 may detect particles 306); and 
a magnet device (620/640 in figures 6a-6c) that applies a magnetic field bending around an axis extending along a slit length direction of the slit (magnetic field in figure 6b is from north to south pole, since the length direction is along the y axis (see figure 6a), the field bends around an axis extending along the y axis (see figure 6b)) to at least one of the beam measurement surfaces of the plurality of side electrode bodies (302 overlap the magnetic poles as seen in figures 6a-6c, thus the field extends to each of the measurement surfaces on either side of the body 302).
Regarding claim 2, Olson et al. teach wherein the magnet device applies the magnetic field such that a magnetic field line outgoing from at least one of the beam measurement surfaces of the plurality of side electrode bodies is incident into a surface of the same side electrode body (figures 6a and 6c show each side of 302 overlapping two poles 620b and 620c, since they are of opposite polarities (see figure 6b), the magnetic field line outgoing from one side of 302 is incident into a surface of the same side of 302.  See for example annotated figures 6a-6b below.  Further note, the rotation is up to 360 degrees ([0038]), therefore, the rotation of figure 6c could be rotated further such that the overlap would cover all three poles (i.e. outgoing and incident on the same side of the electrode 302 by covering both poles)).

    PNG
    media_image1.png
    879
    1026
    media_image1.png
    Greyscale

Claim 19 is commensurate in scope and therefore rejected for the same reasons as discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US pgPub 20170271127) in view of Olson.
Regarding claim 1, Ishibashi teaches an ion implanter (figs. 2-5) that includes a measuring device (48) that measures an angle distribution of an ion beam ([0074]) with which a wafer is irradiated (114), the measuring device comprising: 
a slit (62) into which the ion beam is incident (as seen in figure 5);
a central electrode body (64a, figure 5) that includes a beam measurement surface ([0074]) which is disposed on a central plane extending from the slit to a beam traveling direction (as seen in figure 5), the central plane serving as reference of the ion beam (center position a reference point with respect to displaced positions of side electrode bodies); 
a plurality of side electrode bodies (side electrode bodies of figure 5) that are disposed between the slit (62) and the central electrode body (64a) and disposed to be away from the central plane in a slit width direction of the slit (as seen in figure 5), wherein each of the plurality of side electrode bodies has a beam measurement surface ([0057]).
Ishibashi  fails to disclose the claimed magnetic device.
However, Olson teaches a magnet device (620/640 in figures 6a-6c) that applies a magnetic field bending around an axis extending along a slit length direction of the slit (magnetic field in figure 6b is from north to south pole, since the length direction is along the y axis (see figure 6a), the field bends around an axis extending along the y axis (see figure 6b)) to at least one of the beam measurement surfaces of the plurality of side electrode bodies (302 overlap the magnetic poles as seen in figures 6a-6c, thus the field extends to each of the measurement surfaces on either side of the body 302).
Olson modifies Ishbashi by suggesting applying a magnetic field in the claimed configuration.
Since both inventions are directed towards measuring angle distributions, it would have been obvious to one of ordinary skill in the art to modify Ishbashi to have the magnetic device of Olsen because the field suppression assemblies limit the effect of secondary electrons such that angle distribution may be measured with much more accuracy ([0056]-[0058])


Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US pgPub 20040262533) in view of JPH0754689 (copy of publication and machine translation submitted herewith) or Olsen.
Regarding claim 1, Krueger teaches an ion implanter (figs. 1 and 3) that includes a measuring device (107/200) that measures an angle distribution of an ion beam (as seen in figures 2d-2f) with which a wafer is irradiated (110), the measuring device comprising: 
a slit (107) into which the ion beam is incident ([0007]);
a central electrode body (202) that includes a beam measurement surface (see electrical connectors 207, [0026]) which is disposed on a central plane extending from the slit to a beam traveling direction (as seen in figure 3), the central plane serving as reference of the ion beam (center position a reference point with respect to displaced positions of side electrode bodies see figures 2a-2f); 
a plurality of side electrode bodies (side electrodes 205-206 in various embodiments of figure 2) that are disposed between the slit (107) and the central electrode body (202) and disposed to be away from the central plane in a slit width direction of the slit (as seen in various embodiments of figures 2a-2f ), wherein each of the plurality of side electrode bodies has a beam measurement surface (as seen in various embodiments off figures 2a-2f and paragraph [0026]).
Krueger  fails to disclose the claimed magnetic device.
However, JP  teaches a magnet device (fig. 1, magnets 23) that applies a magnetic field bending around an axis extending along a slit length direction of the slit (interpreting the length direction of the entrance aperture to be into the page the field lines bend around the axis) to at least one of the beam measurement surfaces of the plurality of side electrode bodies (field lines of figure 1 are shown intercepting measurement surfaces of faraday coup 20 which is grounded via the ammeter (i.e. current sensor or measurement surface)).
JP modifies Krueger by providing a magnetic field around the walls of the faraday cup.
Since both inventions are directed towards faraday cups, it would have been obvious to one of ordinary skill in the art to have the magnetic device of JP in the faraday cup of Krueger because “since the magnetic field lines of the magnetic field 24 are oriented in the same direction as the ion beam traveling direction and the ion beam passes through the magnetic field 24, the secondary electrons and the secondary electrons are also generated by the magnetic field inside the Faraday cup. Since the ions are restrained, it is difficult for the secondary electrons and secondary ions to reach the wall surface of the Faraday cup” (page 4, last 8 lines).  In addition, the secondary ions may be allowed to be absorbed on the passage walls see, paragraph bridging between page 2 and 3.  Therefore providing a more accurate current reading of the Faraday cup.  
Alternatively, Olson may modify Krueger in the same way as Olson modifies Ishibashi above to make obvious the claimed invention.
Claim 19 is commensurate in scope and taught as discussed herein above.

Relevant art:
US pgPub 2008/0017811 to Collart et al. teaches a beam stop for an ion implanter having segmented current sensors 112 and 158 (see figure 9).  Further see paragraph [0042] for discussion of a magnetic field across the entrance aperture 102 to suppress loss of charged particles from the beam stop.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881